Citation Nr: 0514287	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The claimant had active service beginning in January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  That decision denied retroactive 
benefits under payment for educational benefits for courses 
taken in 2001 and 2002.  In a May 2003 decision, the RO 
granted retroactive benefits for courses taken from March 5, 
2002, to April 11, 2002; April 9, 2002, to May 15, 2002; and, 
from April 16, 2002, to May 22, 2002.  


FINDINGS OF FACT

1.  An Application for VA Education Benefits, VA Form 22-
1990, was received by the RO on March 28, 2003.

2.  The veteran was enrolled in classes at Oklahoma 
University from September 18, 2001, to October 23, 2001; 
January 15, 2002, to February 20, 2002; and January 22, 2002, 
to February 27, 2002.


CONCLUSION OF LAW

The criteria are not met for entitlement to education 
assistance benefits under Chapter 30, Title 38, United States 
Code, for classes taken from September 18, 2001, to October 
23, 2001; January 15, 2002, to February 20, 2002; and January 
22, 2002, to February 27, 2002.  38 C.F.R. §§ 21.1029, 
21.7131(a) (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002), was signed into law in November 2000.  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
has held that where, as here, the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, the VCAA 
is not applicable. Mason v. Principi, 16 Vet. App. 129 (2002) 
(Court agreed with legislative history indicating that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim).

Assuming, arguendo, that the VCAA does apply, the appellant 
has been notified of the evidence and information necessary 
to substantiate his claim. 38 U.S.C.A. § 5103(a) (West 2002).  
Specifically, he was notified of the time limits pertaining 
to VA education benefits by means of the discussion in the 
March 2003 decision in this case and the September 2003 
statement of the case (SOC).  This case hinges on whether the 
appellant filed his claim for benefits within one year of the 
classes taken from September 18, 2001, to October 23, 2001; 
January 15, 2002, to February 20, 2002; and January 22, 2002, 
to February 27, 2002.  The appellant has been repeatedly 
informed that he filed his claim after the one-year time 
period had expired, and he does not contest that fact.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Thus, he has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claim.  Accordingly, no 
additional notification is necessary regarding the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  Therefore, in this particular case, the RO has 
provided the appellant with all notice and assistance 
required by the VCAA.

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who served at least three years of 
continuous active duty or in the case of an individual whose 
initial period of active duty is less than three years, 
serves at least two years of continuous active duty. 38 
U.S.C.A. § 3011 (West 2002).

The material facts in this case are not in dispute.  An 
Application for VA Education Benefits, VA Form 22-1990, 
reflecting that the claimant took courses from September 18, 
2001, to October 23, 2001; January 15, 2002, to February 20, 
2002; and January 22, 2002, to February 27, 2002, was 
received by the RO on March 26, 2003.
 
In the March 2003 decision on appeal and in the September 
2003 SOC, the RO informed the veteran that the VA could not 
pay educational benefits for periods of education prior to 
one year before the date of the veteran's claim, which is the 
date the Enrollment Certification was received by the RO. 38 
C.F.R. §§ 21.1029, 21.7131 (2004).

To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 benefits.  When 
an eligible service member enters or reenters into training 
(including a reentrance following a change of program or 
educational institution), the commencing date of his or her 
award of educational assistance will be determined as 
follows:

(1) If the award is the first award of educational assistance 
for the program of education the service member is pursuing, 
the commencing date of the award of educational assistance is 
the latest of: (i) The date the educational institution 
certifies under paragraph (b) or (c) of this section; (ii) 
One year before the date of claim as determined by § 
21.1029(b); (iii) The effective date of the approval of the 
course; (iv) One year before the date VA receives approval 
notice, 38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.

The appellant's Application for VA Education Benefits, VA 
Form 22-1990, reflecting that the claimant took courses from 
September 18, 2001, to October 23, 2001; January 15, 2002, to 
February 20, 2002; and January 22, 2002, to February 27, 
2002, was received by the RO on March 26, 2003.  The award of 
Chapter 30 benefits based on that application is only 
available for up to 12 months prior, i.e. conducted no 
earlier than March 26, 2002.  

The appellant does not dispute the fact that his application 
was filed late.  He contends that he was given incorrect 
guidance by his education counselor.  He claims that he was 
never informed of the one-year time limit for applying for 
benefits.  Unfortunately, there is no statutory or regulatory 
provision for any exceptions to the filing requirements that 
apply to this case.  The Board further notes that the veteran 
had not previously filed any document that could be 
considered an informal claim.

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulatory criteria 
governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  
Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 30 benefits for courses taken 
September 18, 2001, to October 23, 2001; January 15, 2002, to 
February 20, 2002; and January 22, 2002, to February 27, 
2002.  Therefore the Board finds that entitlement to 
educational benefits for those particular courses is not 
warranted. See Taylor v. West, 11 Vet. App. 436 (1998) in 
which the Court held that a veteran was not entitled to 
educational benefits under Chapter 30 where the commencing 
date was after the enrollment period.  As the law in this 
case is dispositive, the veteran's claim must be denied based 
on a lack of entitlement under the law. See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for courses 
taken September 18, 2001, to October 23, 2001; January 15, 
2002, to February 20, 2002; and January 22, 2002, to February 
27, 2002, is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


